Canty, J.
Pine City is a village of 800 inhabitants, the county seat of Pine county, and a station on the St. Paul & Duluth Railroad. The defendant was an engineer on a passenger train on said railroad, and was arrested, tried, convicted, and sentenced in Justice Court for failing to stop his train at Pine City. He appealed to the District Court, and was there again convicted and sentenced, and appeals to this court. The statute under which he was convicted is Laws 1893, ch. 60, which reads as follows:
“All regular passenger trains, run by any common carrier operating a railway in this state, or by any receiver, agent, lessee or trustee of said common carrier, shall stop a sufficient length of time at its stations at all county seats within this state to take on and discharge passengers from such trains with safety, and any engineer, conductor or other agent, servant or employé of, or any person acting for such common carrier or for any receiver, agent, lessee, or trustee of such common carrier, who violates any provision of this act is guilty of a misdemeanor and punishable by a fine of not less than twenty-five dollars nor more than one hundred dollars, or by imprisonment in the county jail for not less than ‘ten days nor more than three months; provided, however, that this act shall not apply to through railroad trains entering this state from any other state, or to transcontinental trains of any railroad.”
*390This train was a fast express, running from St. Paul and Minneapolis to Duluth, stopping only at railroad crossings and junctions, but not at stations on the way. Besides this train, there were two other passenger trains and one accommodation train run each way every day, which stopped at Pine City.
1. It is contended by appellant that this law is so unreasonable and oppressive as against the railroad company that it is unconstitutional and void. We are not of that opinion. While it seems to us that it is rather drastic legislation to compel this train, which is designed only for through traffic, and stops at no other stations en route, to stop at this one station, while there are so many other trains to do the local business, still we cannot substitute our judgment for that of the legislature. There are reasons in support of the law on which the legislature had a right to come to the conclusion at which they arrived. Besides, this law does not apply alone to this train, this county seat, and this railroad, but to all railroads, all county seats, and, with a few exceptions, to all trains; and there are not the same reasons for assailing such a general law merely because it works hardship or inconvenience in exceptional cases as if it worked such hardship or inconvenience in all cases to which it applied. It is a regulation of common carriers which the legislature has the power to impose, and it is certainly not so unjust and unreasonable that the courts should declare it void. See Chicago & A. R. Co. v. People, 105 Ill. 657, and Illinois Cent. R. Co. v. People, 143 Ill. 434, (33 N. E. 173,) where a similar law is held valid.
2. The evidence showed, that, while the train in question ran only to Duluth, one-third of the passengers it carried were carried on through tickets to Superior, Wis., and were transferred at Duluth to another train, which connected with this one, and carried these* passengers to Superior. The train being used to some extent in the business of interstate commerce, it is contended for this reasou that the legislature had no right to impose this regulation on it We do not agree with counsel for appellant. While it is not necessary to put it on so narrow a ground, we will say that this is not a regulation of interstate traffic, but most distinctively a regulation of local traffic, for the purposes of which the train was required to be stopped.
*3913. The evidence showed that the train in question carried the United States mail, and it is contended that for this reason the regulation was void. The point is without merit.
The judgment appealed from should be affirmed. So ordered.
Buck, N, absent, sick, took no part.
(Opinion published 59 N. W. 487.)